        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 1 of 19

                                                                                     FILED
                                                                                   U. S. DISTRICT COURT
                                                                               EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                               AUG O6 2020
                               NORTHERN DIVISION


CYDNEY BAXTER, Individually and on
Behalf of All Others Similarly Situated


vs.                                   No. 3:20-cv-   Z.2~ - L PR
INDEPENDENCE COUNTY, ARKANSAS                                                    DEFENDANT


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Cydney Baxter ("Plaintiff'), individually and on behalf of all

others similarly situated, by and through her attorneys Thomas Odom and Josh Sanford

of the Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action

("Complaint") against Defendant Independence County, Arkansas ("Defendant")h she r
                                                      This case assigned to District Judge JS,.v.do-t-sk~
hereby states and alleges as follows:                 and to Magistrate Judge ___.Ra_...._......
                                                                                          ';}...__ _ _ __

                              I. PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff, individually and on behalf of

all similarly situated employees who were employed by Defendant at any time within a

three-year period preceding the filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-

201, et seq. ("AMWA") for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees, as a

result of Defendant's failure to pay Plaintiff and all other similarly situated employees

lawful overtime compensation for hours worked in excess of forty (40) per week.

                                             Page 1 of 17
                      Cydney Baxter, et al. v. Independence County, Arkansas
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 2 of 19



      3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                          II.     JURISDICTION AND VENUE

      4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      5.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs AMWA

claims pursuant to 28 U.S.C. § 1367(a).

       6.     The acts complained of herein were committed and had their principal

effect against Plaintiff within the Northern Division of the Eastern District of Arkansas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                    Ill.    THE PARTIES

       7.     Plaintiff is a citizen of the United States and a resident and domiciliary of

Independence County.

       8.     Defendant is a geographic and political subdivision of the State of

Arkansas.

       9.     Defendant operates the Sheriffs department wherein Plaintiff was

employed within the three years preceding the filing of this lawsuit.




                                             Page 2 of 17
                      Cydney Baxter, et al. v. Independence County, Arkansas
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 3 of 19



       10.    Defendant can be served through the Independence County Judge, who is

Robert T. Griffin, at the Independence County Courthouse, 192 East Main Street,

Batesville, Arkansas 72501.

                              IV.     FACTUAL ALLEGATIONS

       11.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       12.    At all times relevant to the allegations in this Complaint, Plaintiff was a

salaried employee at Defendant's job site at the Independence County Sheriffs

Department in Batesville, Arkansas.

       13.    Plaintiff was employed by Defendant as a Matron from October of 2016

until August of 2018.

       14.    Plaintiff was employed by Defendant as a Deputy from August of 2018

until June of 2020.

       15.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       16.    At all times material herein, Plaintiff has been misclassified by Defendant

as exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207.

       17.    Defendant is an "employer" within the meaning set forth in the FLSA and

was, at all times relevant to the allegations in this Complaint, Plaintiffs employer.

       18.    Defendant has at least two (2) employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce.




                                               Page 3 of 17
                        Cydney Baxter, et al. v. Independence County, Arkansas
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 4 of 19



       19.    Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

       20.    Defendant employed four or more individuals in each week in each of the

three years preceding the filing of this Complaint.

       21.    At all relevant times herein, Defendant was an "employer" of Plaintiff and

similarly situated employees within the meaning of the FLSA.

       22.    Defendant participated in the management of Plaintiffs work, including

setting and enforcing the amount of hours worked and the amount and manner of

compensation paid.

       23.    Defendant dictated, controlled and ratified, both implicitly and explicitly,

the wage and hour practices and all related employee compensation policies that are at

issue in this case.

       24.    Upon information and belief, Defendant has not made an election as a

public agency under 29 U.S.C. § 203 to establish a "work period" of either 86 hours over

14 days or 171 hours over 28 days.

       25.    Defendant provides services to the public, including enforcement of

national, state and local laws and policies.

       26.    At all relevant times herein, Defendant directly hired Plaintiff to work at its

job site, paid her wages and benefits, controlled her work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding her employment.




                                             Page4of17
                      Cydney Baxter, et al. v. Independence County, Arkansas
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 5 of 19



       27.    Defendant classified Plaintiff as exempt from the FLSA and did not pay

her an overtime premium for all hours worked over forty (40) each week.

       28.    As both a Matron and a Deputy, Plaintiff was paid the same amount each

week, and was told that overtime was to be paid out through compensation time rather

than an overtime premium.

       29.    As a Matron, Plaintiff was primarily responsible for providing care for

inmates in the Independence County Detention Center, including doing in-mate checks,

passing out meals and prescribed medication, overseeing recreational calls and

cleaning crews.

       30.    As a Deputy, Plaintiff was primarily responsible for responding to calls and

making traffic stops.

       31.    As both a Matron and a Deputy, Plaintiff regularly worked more than forty

(40) hours in a workweek.

       32.    As a Matron, Plaintiff received compensatory time (rather than overtime

wages) from Defendant, which was sometimes improperly paid out at a 1:1 ratio.

       33.    Other Matrons also received compensatory time rather than overtime

payments, and, upon information and belief, also received some or all of their

compensatory time at a 1:1 ratio.

       34.    As a Deputy, Plaintiff was supposed to receive compensatory time from

Defendant, but it was never paid out.

       35.    Other Deputies were also supposed to receive compensatory time in lieu

of overtime, but they failed to receive some or all of their compensatory time at the

appropriate ratio.

                                               Page 5 of 17
                        Cydney Baxter, et al. v. Independence County, Arkansas
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complalnt-Collectlve Action
         Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 6 of 19



       36.       As both a Matron and a Deputy, Plaintiff was required to work off-the-clock

hours which were not recorded on her timesheets. As a Matron, off-the-clock work

included mandatory meetings; as a Deputy, off-the-clock work included serving

warrants, performing compliance checks on registered sex offenders, and working at

jailer school.

       37.       As both a Matron and a Deputy, Plaintiff estimates she worked between

ten (10) and twelve (12) hours per month which were not compensated.

       38.       Plaintiff was told by Defendant not to include all hours she worked when

filling out her timesheets.

       39.       Plaintiffs supervisors sometimes reduced the hours on Plaintiffs

timecards before allowing Plaintiff to submit them.

       40.       Plaintiff did not hire or fire any other employee, nor did she make any

recommendations for hiring and firing.

       41.       Other Matrons also did not hire or fire any other employee, nor did they

make any recommendations for hiring or firing.

       42.       Other Deputies also did not hire or fire any other employee, nor did they

make any recommendations for hiring or firing.

       43.       Plaintiff did not exercise discretion or independent judgment with respect

to matters of significance.

       44.       Other Matrons did not exercise discretion or independent judgment with

respect to matters of significance.

       45.       Other Deputies did not exercise discretion or independent judgment with

respect to matters of significance.

                                                Page 6 of 17
                         Cydney Baxter, et al. v. Independence County, Arkansas
                                  U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                 Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 7 of 19



       46.    As both a Matron and a Deputy, Plaintiff was misclassified by Defendant

as exempt under the FLSA, and was not paid an hourly rate of one and one-half times

her regular rate of pay for every hour worked over forty (40) per week.

       4 7.   Other Matrons were also misclassified by Defendant as exempt under the

FLSA, and were not paid an hourly rate of one and one-half times their regular rate of

pay for every hour worked over forty (40) per week.

       48.    Other Deputies were also misclassified by Defendant as exempt under the

FLSA, and were not paid an hourly rate of one and one-half times their regular rate of

pay for every hour worked over forty (40) per week

                  V.      REPRESENTATIVE ACTION ALLEGATIONS

       49.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       50.    At all relevant times, Plaintiff and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

                                     A.       Matrons

       51.    Plaintiff brings her claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendant as similarly situated Matrons

at any time within the applicable statute of limitations period, who are entitled to

payment of the following types of damages:

       A.     Payment for all hours worked, including proper overtime premiums for all

hours worked for Defendant in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

                                              Page 7 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 8 of 19



       C.      Costs of this action, including attorney's fees.

       50.     The proposed class of opt-in plaintiffs in this case is preliminarily defined

as follows:

                       All Matrons who worked more than forty (40)
                      hours in any week within the past three years.

       51.     The proposed FLSA collective members are similarly situated in that they

share these traits:

       A.      They performed the same or similar job duties;

       B.      They were paid a salary;

       C.      They were subject to Defendant's common policy of misclassifying them

as exempt from the overtime requirements of the FLSA; and

       D.      They were subject to Defendant's common practice of not paying workers

a lawful overtime premium of one and one-half (1.5) times their regular hourly rate for all

hours worked over forty (40) hours per workweek.

       52.     In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will file a written Consent to Join this lawsuit.

       53.     At all relevant times, Defendant directly hired members of the putative

class to work as Matrons; paid them wages; controlled their work schedules, duties,

protocols, applications, assignments and employment conditions; and kept at least

some records regarding their employment.

       54.     At all relevant times, each member of the putative class regularly engaged

in interstate commerce or handled, sold, or otherwise worked with goods or materials

that had been moved in or produced for interstate commerce.


                                               Page 8 of 17
                        Cydney Baxter, et al. v. Independence County, Arkansas
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                                Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 9 of 19



       55.    Plaintiff is unable to state the exact number of the class, but believes the

number to be more than fifteen (15) individuals. Defendant can readily identify the

members of the class, who are a certain portion of the current and former employees of

Defendant.

                                    B.      Deputies

       56.    Plaintiff brings her claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendant as similarly situated Deputies

at any time within the applicable statute of limitations period, who are entitled to

payment of the following types of damages:

       A.     Payment for all hours worked, including proper overtime premiums for all

hours worked for Defendant in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

       C.     Costs of this action, including attorney's fees.

       57.    The proposed class of opt-in plaintiffs in this case is preliminarily defined

as follows:

                       All Deputies who worked more than forty (40)
                       hours in any week within the past three years.

       58.    The proposed FLSA collective members are similarly situated in that they

share these traits:

       A.     They performed the same or similar job duties;

       B.     They were paid a salary;

       C.     They were subject to Defendant's common policy of misclassifying them

as exempt from the overtime requirements of the FLSA; and
                                             Page9 of17
                      Cydney Baxter, et al. v. Independence County, Arkansas
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 10 of 19



       D.     They were subject to Defendant's common practice of not paying workers

a lawful overtime premium of one and one-half (1.5) times their regular hourly rate for all

hours worked over forty (40) hours per workweek.

       59.     In conformity with the requirements of the FLSA Section 16(b), Plaintiff

has filed or will file a written Consent to Join this lawsuit.

       60.    At all relevant times, Defendant directly hired members of the putative

class to work as Deputies; paid them wages; controlled their work schedules, duties,

protocols, applications, assignments and employment conditions; and kept at least

some records regarding their employment.

       61.    At all relevant times, each member of the putative classes regularly

engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

       62.     Plaintiff is unable to state the exact number of the class, but believes the

number to be more than fifteen (15) individuals. Defendant can readily identify the

members of the class, who are a certain portion of the current and former employees of

Defendant.

                                   C.      Both Collectives

       63.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant, and notice should be provided

to the probable FLSA collective action plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

       64.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant, and notice should be provided to the probable

                                           Page 10 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 11 of 19



FLSA collective action plaintiffs via email to their last known email address as soon as

possible.

        65.    Defendant's actions in denying overtime wages to Plaintiff and all other

similarly situated employees were intentional and constitute a willful violation of the

FLSA.

                            VI.   FIRST CAUSE OF ACTION
                      (Individual Claim for Violation of the FLSA)

        66.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        67.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        68.    At all relevant times, Defendant has been Plaintiff's "employer'' within the

meaning of the FLSA, 29 U.S.C. § 203.

        69.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        70.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        71 .   Defendant     misclassified     Plaintiff   as    exempt         from   the   overtime

requirements of the FLSA as both a Matron and a Deputy.




                                             Page 11 of17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complalnt-Collectlve Action
        Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 12 of 19



       72.    Despite Plaintiffs entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime premium for all hours worked over forty

(40) in each one-week period.

       73.    Defendant failed to pay Plaintiff for all hours worked.

       74.    Defendant's failure to pay Plaintiff all overtime wages owed was willful.

       75.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

       76.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.  SECOND CAUSE OF ACTION
                      (Individual Claim for Violation of the AMWA)

       77.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       78.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. § 11-4-201, et seq.

       79.    At all times relevant to this Complaint, Defendant was Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       80.    Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay

all employees a minimum wage for all hours worked up to forty in one week and to pay

one and one-half times regular wages for all hours worked over forty hours in a week,


                                             Page 12 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 13 of 19



unless an employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

       81.    At all times relevant to this Complaint, Defendant misclassified Plaintiff as

exempt from the overtime requirements of the AMWA as both a Matron and a Deputy.

       82.    Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half times her regular

rate of pay for all hours worked over forty (40) in each week.

       83.    Defendant failed to pay Plaintiff for all hours worked.

       84.    Defendant's failure to pay Plaintiff all overtime wages owed was willful.

       85.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the 3 years prior to the filing of this

Complaint pursuant to Ark. Code Ann. § 11-4-218.

                           VIII. THIRD CAUSE OF ACTION
             (Collective Action Claim for Violation of the FLSA-Matrons)

       86.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       87.    Plaintiff, on behalf of all similarly situated Matrons, asserts this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       88.    At all relevant times, Plaintiff and all similarly situated Matrons have been

entitled to the rights, protection, and benefits provided by the FLSA.

       89.    At all relevant times, Plaintiff and all similarly situated Matrons have been

"employees" of Defendant, as defined by 29 U.S.C. § 203(e).


                                             Page 13 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 14 of 19



       90.    At all relevant times, Defendant was an "employer" of Plaintiff and all

similarly situated Matrons, as defined by 29 U.S.C. § 203(d).

       91.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       92.     Defendant misclassified Plaintiff and all similarly situated Matrons as

exempt from the overtime requirements of the FLSA.

       93.     At all relevant times, Defendant willfully failed and refused to pay an

overtime premium to Plaintiff and other similarly situated Matrons for all hours worked

over forty (40) per week.

       94.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all other similarly situated Matrons for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                          IX.    FOURTH CAUSE OF ACTION
             (Collective Action Claim for Violation of the FLSA-Deputies)

       95.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       96.     Plaintiff, on behalf of all similarly situated Deputies, asserts this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       97.     At all relevant times, Plaintiff and all similarly situated Deputies have been

entitled to the rights, protection, and benefits provided by the FLSA.
                                             Page 14 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complalnt---Collectlve Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 15 of 19



       98.    At all relevant times, Plaintiff and all similarly situated Deputies have been

"employees" of Defendant, as defined by 29 U.S.C. § 203(e).

       99.    At all relevant times, Defendant was an "employer'' of Plaintiff and all

similarly situated employees, as defined by 29 U.S.C. § 203(d).

       100.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       101.   Defendant misclassified Plaintiff and all similarly situated Deputies as

exempt from the overtime requirements of the FLSA.

       102.   At all relevant times, Defendant willfully failed and refused to pay a proper

overtime premium to Plaintiff and other similarly situated Deputies for all hours worked

over forty (40) per week.

       103.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all other similarly situated Deputies for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                               XII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Cydney Baxter, individually and on

behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this Complaint;




                                             Page 15 of 17
                       Cydney Baxter, et al. v. Independence County, Arkansas
                                 U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                               Original Complaint-Collective Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 16 of 19



       B.     That Defendant be required to account to Plaintiff, the collective action

members, and the Court for all the hours worked by them and all monies paid to them;

       C.     A declaratory judgment that Defendant's practices alleged herein violate

the FLSA, the AMWA and the attendant regulations;

       D.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.     Judgment for damages for all unpaid overtime compensation under the

FLSA, the AMWA and the attendant regulations;

       F.     Judgment for liquidated damages pursuant to the FLSA, the AMWA and

the attendant regulations, in an amount equal to all unpaid overtime compensation;

       G.     For a reasonable attorney's fee, costs and pre-judgment interest; and

       H.     Such other and further relief as this Court may deem just and proper.




                                            Page 16 of17
                      Cydney Baxter, et al. v. Independence County, Arkansas
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                              Original Complaint-Collective Action
Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 17 of 19



                                  Respectfully submitted,

                                  PLAINTIFF CYDNEY BAXTER,
                                  Individually and On Behalf of
                                  All Others Similarly Situated

                                  SANFORD LAW FIRM, PLLC
                                  One Financial Center
                                  650 South Shackleford Road, Suite 411
                                  Little Rock, Arkansas 72211
                                  Telephone: (501) 221-0088
                                  Fa simile: (88       2040


                                                             ~

                                   josh@sanfordlawfirm.com




                                  Page 17 of 17
            Cydney Baxter, et al. v. Independence County, Arkansas
                     U.S.D.C. (E.D. Ark.) No. 3:20-cv-_
                    Original Complaint-Collective Action
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 18 of 19



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


CYDNEY BAXTER, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 3:20-cv-


INDEPENDENCE COUNTY, ARKANSAS                                              DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as a Matron for Independence County, Arkansas, within the past
three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.




                                                CYDNEY BAXTER
                                                August6,2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
       Case 3:20-cv-00223-LPR Document 1 Filed 08/06/20 Page 19 of 19



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


CYDNEY BAXTER, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 3:20-cv-


INDEPENDENCE COUNTY, ARKANSAS                                              DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as a Deputy for Independence County, Arkansas, within the past
three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.



                                                            CQtB
                                                CYDNEY BAXTER
                                                August 6, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
